          Case 1:21-cv-00586-APM Document 41 Filed 08/13/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 ERIC SWALWELL,                                      )
                                                     )
         Plaintiff,                                  )
                                                     )
 v.                                                  )   No. 21-cv-586-APM
                                                     )
 DONALD J. TRUMP, DONALD J. TRUMP                    )
 JR., MO BROOKS, RUDOLPH GIULIANI,                   )
                                                     )
         Defendants.                                 )
                                                     )

 UNITED STATES’ MEMORANDUM IN OPPOSITION TO DEFENDANT BROOKS’S
                       MOTION TO STRIKE

       The United States, by and through its undersigned counsel, respectfully submits this

Memorandum in Opposition to Defendant Brooks’s Motion to Strike, ECF No. 40. Defendant

Mo Brooks seeks to “strike” portions of the United States’ response in opposition to his petition

for a Westfall Act certification. This Court should deny Defendant Brooks’s motion, because it

is procedurally defective and is little more than an additional argument in support of his reply to

the briefs opposing his petition.

                                          ARGUMENT

       Motions to strike are governed by Rule 12(f) and are limited to pleadings (complaints,

answers, cross-complaints, counterclaims, etc.). Fed. R. Civ. P. 12(f); see also Fed. R. Civ. P. 7

(distinguishing pleadings from motions and other papers); Balcoh v. Norton, 517 F. Supp. 2d

345, 348 n.2 (D.D.C. 2007) (explaining that “a motion to strike . . . is limited to pleadings”);

Modaressi v. Vedadi, 441 F. Supp. 2d 51, 54 n.2 (D.D.C. 2006) (holding that “the plain language

of Rule 12(f)” requires the court to deny the plaintiff’s motion to strike the defendant’s motion to

dismiss); Nwachukwu v. Rooney, 362 F. Supp. 2d 183, 190 (D.D.C. 2005) (“Because the




                                                 1
          Case 1:21-cv-00586-APM Document 41 Filed 08/13/21 Page 2 of 3




defendants’ reply memorandum is not a pleading, as defined in Federal Rule of Civil Procedure

7(a), and motions to strike only apply to pleadings, the plaintiff’s motion to strike is improperly

directed at the defendants’ reply.”). Because the United States’ brief, ECF No. 33 is not a

pleading, there is no basis to strike that response or portions of that response.

       Moreover, to the extent that the Court is inclined to consider Defendant Brooks’s motion

notwithstanding that the United States’ brief is not a pleading subject to Rule 12(f), the motion to

strike should be denied. Motions to strike are disfavored. Nwachukwu, 362 F. Supp. 2d at 189.

The United States’ brief—which was requested by the Court—was not a proffer of facts, but

instead set forth the government’s arguments, which were not “redundant, immaterial,

impertinent, or scandalous,” Fed. R. Civ. P. 12(f).

                                          CONCLUSION

       For the foregoing reasons, Defendant Brooks’s Motion to Strike should be denied.

 Dated: August 13, 2021                                  BRIAN M. BOYNTON
                                                         Acting Assistant Attorney General
                                                         Civil Division

                                                         JAMES G. TOUHEY, JR.
                                                         Director, Torts Branch
                                                         Civil Division

                                                         /s/ Taheerah K. El-Amin
                                                         TAHEERAH K. EL-AMIN
                                                         D.C. Bar No. 500980
                                                         Trial Attorney
                                                         Civil Division, Torts Branch
                                                         United States Department of Justice
                                                         P.O. Box 888, Benjamin Franklin Station
                                                         Washington, D.C. 20044
                                                         Telephone: (202) 616-4270
                                                         Facsimile: (202) 616-5200
                                                         E-mail: taheerah.el-amin@usdoj.gov

                                                         Attorneys for the United States




                                                  2
         Case 1:21-cv-00586-APM Document 41 Filed 08/13/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 13, 2021, I electronically filed the foregoing

Memorandum in Opposition to Defendant Brooks’s Motion to Strike with the Clerk of the Court

by using the CM/ECF system.



                                                        /s/Taheerah K. El-Amin
                                                     TAHEERAH K. EL-AMIN
                                                     Attorney for the United States
